                IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII



DELROY PENGELLY,                 )          CV 18-00323 DKW-KJM
                                 )
             Plaintiff,          )
                                 )          ORDER ADOPTING
      vs.                        )          MAGISTRATE JUDGE’S
                                 )          FINDINGS AND
MARGARITA PENGELLY,              )          RECOMMENDATION
individually and on behalf Minor )
Child ,                          )
                                 )
             Defendant.          )
_____________________________ )


                ORDER ADOPTING MAGISTRATE JUDGE’S
                  FINDINGS AND RECOMMENDATION

      Findings and Recommendation having been filed and served on all parties

on December 05, 2018, and no objections having been filed by any party,

      IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

United States Code, Section 636(b)(1)(C) and Local Rule 74.2, the "Findings and

//

//

//

//
Recommendation to Dismiss this Action Without Prejudice " are adopted as the

opinion and order of this Court.

      IT IS SO ORDERED.

      DATED: January 3, 2019 at Honolulu, Hawai’i.




                                            /s/ Derrick K. Watson
                                            Derrick K. Watson
                                            United States District Judge




Delroy Pengelly v. Margarita Pengelly; Civil No. 18-00323 DKW-KJM; ORDER ADOPTING
MAGISTRATE JUDGE’S FINDINGS AND RECOMMENDATION




                                        2
